Exhibit 1.1 UNDERWRITING AGREEMENT among PETROBRAS GLOBAL FINANCE B.V., PETRÓLEO BRASILEIRO S.A. – PETROBRAS And BANCO SANTANDER, S.A. BB SECURITIES LIMITED CITIGROUP GLOBAL MARKETS LIMITED DEUTSCHE BANK AG, LONDON BRANCH HSBC BANK PLC J.P. MORGAN SECURITIES PLC MITSUBISHI UFJ SECURITIES INTERNATIONAL PLC STANDARD CHARTERED BANK relating to PETROBRAS GLOBAL FINANCE B.V.’s €1,300,000,000 Global Notes Due 2019 €700,000,000 Global Notes Due 2023 £450,000,000 Global Notes Due 2029 September 24, 2012 TABLE OF CONTENTS Page SECTION 1. Representations and Warranties 4 SECTION 2. Purchase and Sale 18 SECTION 3. Delivery and Payment; Stabilization 18 SECTION 4. Offering by Underwriters 19 SECTION 5. Covenants 20 SECTION 6. Conditions to the Obligations of the Underwriters 24 SECTION 7. Reimbursement of Expenses 30 SECTION 8. Indemnification and Contribution 30 SECTION 9. Termination 33 SECTION 10. Representations, Covenants and Indemnities to Survive 33 SECTION 11. Notices 33 SECTION 12. Successors 34 SECTION 13. Jurisdiction 34 SECTION 14. Governing Law 35 SECTION 15. Currency 35 SECTION 16. Waiver of Immunity 35 SECTION 17. Waiver of Right to Trial by Jury 36 SECTION 18. Counterparts 36 SECTION 19. Entire Agreement 36 SECTION 20. Headings 36 SECTION 21. No Fiduciary Relationship 36 PETROBRAS GLOBAL FINANCE B.V. €1,300,000,000 3.25% Global Notes Due 2019 €700,000,000 4.25% Global Notes Due 2023 £ 450,000,000 5.375% Global Notes Due 2029 Underwriting Agreement September 24, 2012 Banco Santander, S.A.
